EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Barbara Pedersen on February 17, 2022 and February 21, 2022.
The application has been amended as follows: 
In the Claims:
In Claim 1, line 12, the phrase “adjustment member” is changed to --adjustment member, that comprises a rod mounted to rotate with the drive shaft, the rod being movable axially in a direction parallel to the axis of the drive shaft, the rod being coupled to the first ride plate--.
Claim 3 is canceled.
In Claim 4, line 1, the phrase “claim 3” is changed to --claim 1--.

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the
prior art of record shows a reciprocating output element extending beyond an exterior 
circumference of a first ride plate and having an adjustment member in the form of an axially movable rod (Claims 1, 2 and 4-10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 22, 2022